Citation Nr: 0905880	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 
1991, and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In November 2008, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO 
and a transcript of the hearing is of record.  He also 
submitted additional evidence and waived initial RO 
consideration; this new evidence is included in the record.  
See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Service treatment records are silent for the presence of 
sinusitis, and the disorder was first diagnosed following the 
Veteran's separation from active service.

3.  The Veteran was treated for gastroenteritis prior to his 
first period of service; service treatment records are silent 
for digestive problems during the first period of service; he 
was diagnosed with reflux disease prior to his second period 
of service; the evidence fails to support a finding that GERD 
underwent an increase in severity during the second period of 
service.

4.  Evidence of record does not demonstrate that sleep apnea 
was manifested during active service or was developed as a 
result of an established event, injury, or disease during 
active service.

5.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

6.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and the 
diagnoses of PTSD made were based on an unverified account of 
in-service events given by the Veteran.

7.  The Veteran is not shown to have PTSD as a result of 
events during military service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008). 

2.  GERD was not aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2008). 

3.  Sleep apnea was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2004, April 2005, August 2005, March 2006, 
May 2007 and September 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, a statement of the case 
was issued in March 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n.2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).
Sinusitis

Private medical records from Dr. W.B.McG., the Veteran's 
private physician, showed that the Veteran had upper 
respiratory infections (URI) before his second tour of active 
duty.  When seen in March 1999 the Veteran had a cough and 
congestion for three days and a URI was diagnosed; in May 
1999 and January 2000, he requested a shot for a cold; and in 
March 2001 he complained of sinus problems and that he had a 
cold and coughing problem off and on for six weeks.  The 
diagnosis was URI.

At the beginning of the Veteran's second period of active 
duty, service treatment records dated in February 2003 
revealed complaints of nasal blockage for the past four 
months.  The assessment was URI.  A June 2003 complaint of 
cough, nasal congestion and post-nasal drainage included an 
examiner's finding of URI.  The Veteran testified that he was 
not given a discharge examination and none is found in the 
claims folder.

Post-service, VA medical records on file, such as one dated 
in April 2004, noted complaints of nasal congestion.

Private medical records from Southeast Alabama Medical Center 
dated in July 2004 indicated that the Veteran was diagnosed 
with sinusitis after treatment.

In January 2005, the veteran was admitted to the Southeast 
Alabama Medical Center for treatment of community-acquired 
pneumonia.  At the time he was employed as a prison guard.  
He presented with symptoms of cough, congestion, and sputum 
which had not resolved after 2-weeks of treatment with over-
the-counter medications.  During his hospitalization, he 
developed complications, requiring a thoracostomy.  Empyema 
was diagnosed.  The pertinent final diagnoses were bacterial 
pneumonia, pneumonia with parapneumonic effusion and empyema.

During a VA examination in April 2005 the Veteran told the 
examiner that congestion, sinus and breathing problems had 
become worse over the prior 15 months.  On examination, ear, 
nose and throat were essentially normal, although some 
tenderness was noted over the maxillary sinuses.  The VA 
examiner diagnosed chronic allergic rhinitis or sinusitis and 
advised use of over-the-counter medications as needed.

During a September 2005 VA medical examination, the Veteran 
related that while stationed in Iraq, he was exposed to dust 
and animals, and that he felt this was a factor in his having 
frequent colds.  He reported that he had recovered from his 
bout of pneumonia, although he still had shortness of breath.

Private medical records from Dr. S.C. revealed that the 
Veteran underwent nasal surgery for a deviated septum in 
October 2006.

It is apparent that both prior to, and during service, the 
Veteran was treated for an occasional URI, sometimes 
diagnosed as a cold.  However, at no time prior to July 2004, 
was sinusitis diagnosed.  The Veteran has alleged that his 
exposure to dust and animals while stationed in Iraq caused 
his present respiratory problems.  He has presented no 
medical opinion to support his theory.  Further, it appears 
that his present respiratory troubles stem from the bout of 
community-acquired pneumonia and complications.  

The only evidence portending that the veteran's sinusitis is 
related in any way to his service in the military comes from 
him personally.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds entitlement 
to service connection is not warranted.

GERD

Service treatment records before the Veteran's first period 
of active service, while he was attached to the Alabama Army 
National Guard, revealed that he was diagnosed with 
gastroenteritis in July 1988 after complaining of abdominal 
cramps.  A report of medical history for a National Guard 
examination dated in January 1995, in the period between the 
Veteran's first and second tours of active duty, indicated 
that the Veteran took Zantac.  The reason for taking the 
medication was not noted.  A service treatment record dated 
on February 8, 2003, two days prior to the beginning of his 
second tour of active duty, showed that the Veteran took 
Nexium for reflux.  The Veteran testified that he was not 
given a discharge examination and none is found in the claims 
folder.

Post-service, a July 2004 VA medical record noted that the 
Veteran underwent a colonoscopy with a post-operative 
diagnosis of hiatal hernia and minimal distal esophagitis, 
and a private medical record from Southeast Alabama Medical 
Center revealed a diagnosis of GERD after an upper GI series 
in March 2005 showed a normal esophagus, but gastroesophageal 
reflux.  

On VA examination in April 2005, the examiner diagnosed GERD 
and noted the presence of a hiatal hernia and esophagitis.  
On VA examination in September 2005, the examiner diagnosed 
GERD treated with Prilosec and did not offer any medical 
opinion on whether the Veteran's GERD was incurred or 
aggravated due to military service.  

Service treatment records clearly note treatment for 
gastroenteritis before his first period of active duty and 
that he was taking Nexium for reflux disease before his 
second period of active duty.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.303(c).  Having found clear and unmistakable 
evidence of a pre-existing disability, the next inquiry is 
whether there is clear and unmistakable evidence that the 
Veteran's GERD disability was not aggravated during service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the Veteran's GERD, during 
service, resulted in any permanent increase in symptoms or 
underlying disability beyond the ordinary progress of the 
disorder.  After entrance into active service in February 
2003, there are no service treatment records regarding 
complaints of, or treatment for, the Veteran's GERD and no 
discharge examination indicates that his condition worsened 
during his period of active duty.  The objective medical 
evidence in the service treatment records fails to indicate 
any significant residuals or identifiable pathology which 
would support a finding of service aggravation of the pre-
existing GERD condition.  The Board finds that there is no 
medical evidence in service records that the Veteran's 
underlying gastroesophageal condition worsened while on 
active duty.  See Hunt, 1 Vet. App. at 297; Routen, 10 Vet. 
App. at 189 n.2.  Moreover, the record also includes no 
competent medical opinion establishing that the Veteran's 
current GERD disability was aggravated during his active 
service.  

Sleep Apnea

Service treatment records are negative for any complaints of, 
or treatment for, sleep apnea.  The Veteran testified that he 
was not given a discharge examination and none is found in 
the claims folder.

A private medical record dated in January 2005 from Southeast 
Alabama Medical Center reflects a physician's diagnosis of 
obstructive sleep apnea after complaints from the Veteran and 
his spouse's confirmation of frank apneas and snoring.

During a September 2005 VA medical examination, the veteran 
reported loud snoring, and that he had been advised to have a 
sleep study.  A September 2005 VA sleep clinic study was 
unremarkable and inconclusive after the Veteran recorded only 
a minimal amount of sleep time.  

During a March 2006 VA pulmonary function test, the Veteran 
reported that he had a diagnosis of sleep apnea with use of a 
continuous positive airway pressure (CPAP) machine. 

During his November 2008 Board hearing, the Veteran testified 
that during his second period of active duty other troops 
told him that he stopped breathing when he tried to sleep.  
He conceded that no doctor had told him his sleep apnea was 
related to his active duty.  (See transcript at pp. 19, 49).

Based upon the evidence of record, the Board finds that a 
sleep apnea disability was not manifest during active service 
and did not develop as a result of an established event, 
injury, or disease during active service.  The Veteran's 
service treatment records are negative for any treatment of 
or diagnosis of sleep apnea.  Post-service, sleep apnea was 
diagnosed in January 2005, or nine months after the Veteran 
was discharged from his second period of service.  While 
medical records show that the Veteran has a current sleep 
apnea disability, the record does not include any medical 
opinion establishing a nexus or medical relationship between 
any current sleep apnea diagnosed post-service and any event, 
injury, or disease during active service, and neither the 
Veteran nor his representative has presented, identified, or 
alluded to the existence of any such opinion.  Therefore, the 
Veteran's claim for service connection for sleep apnea must 
be denied.  

PTSD

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

Service treatment records are negative for any complaints of, 
or treatment for, psychiatric illness.  The Veteran testified 
that he was not given a discharge examination and none is 
found in the claims folder.

Post-service, VA medical records dated up to November 2008 
reflect the Veteran's treatment for PTSD after a staff 
psychiatrist diagnosed the Veteran with chronic PTSD in 
August 2005. 

In his August 2005 PTSD questionnaire, the Veteran reported 
that he served in combat in Iraqi Freedom and Operation 
Endurance and that the RO should contact the VA hospital for 
further information.  In subsequent written statements and 
during his Board testimony, the Veteran asserted that he was 
stationed at Tallil Air Base in Iraq where he worked with a 
joint peacekeeping force of Koreans, Italians and Americans.  
He said that all three nationalities worked in the same base 
area and that his unit supplied purified water in An 
Nasiriyah.  He testified that a car bomb exploded one morning 
at the Italian checkpoint and another blew up a warehouse.  
This attack made him feel unsafe and today affects his sleep.  
He also said that his base was under mortar attack once or 
twice a week and that a friend from Maryland was killed in a 
base explosion.  The Veteran could not remember the name of 
the soldier from Maryland.  (See transcript, at pp. 26-30).

In November 2007, the U.S. Army and Joint Services Records 
Research Center (JSRRC) reported that it could not verify any 
of the Veteran's claimed in-service stressors.  For example, 
the JSRRC noted that the Veteran was assigned to the 1208th 
Quartermaster Company at An Nasiriyah, Iraq, as a water 
purification specialist, that a general statement of hearing 
bombs was not capable of research, and that a specific 
stressor and time frame needed to be submitted.  After 
researching Department of Defense (DoD) Operation Iraqi 
Freedom historical information, JSRRC verified that the 
Veteran's unit was an Army National Guard unit from Alabama 
that arrived in theater in March 2003 and was located at 
Tallil Airbase, Iraq.  Further, it reviewed DoD attack files 
from May 2003 through October 2003 and found no attacks on 
Tallil Air Base.  It found that the Italian Delegation 
Compound was hit with a mortar on July 29, 2003 with no 
injuries or damage; however, that compound was located in 
Baghdad and the air base was 310 kilometers southeast of 
Baghdad.

During his Board hearing in November 2008, the Veteran 
testified that he received the Combat Action Badge a year 
after his return home and that it was not noted on his DD214.  
The Board gave the Veteran and his representative 60 days to 
send proof of the award to the Board, but has not received 
any communication from the Veteran since the hearing.  The 
Board cannot find that the Veteran received the Combat Action 
Badge or that he engaged in combat during either period of 
service.

The Veteran's service records do not indicate that he was 
involved in combat while serving on active duty.  Service 
records indicate that the Veteran's Military Occupational 
Specialty was a laundry and bath specialist during his first 
period of service and a water purification specialist during 
his second period of active service.  There is no showing in 
the record that the Veteran received any combat medals.  None 
of the military evidence of record indicates that the Veteran 
engaged in combat.  Therefore, there must be independent 
evidence to corroborate his statements and testimony as to 
the occurrence of the claimed stressors in order to satisfy 
the third requirement to establish service connection for 
PTSD (credible supporting evidence that the claimed in-
service stressor occurred).  See Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).

The Board observes that the Veteran's claimed in-service 
stressors could not be verified by JSRRC in its November 2007 
report, as noted above.  As there is no independent evidence 
to corroborate the Veteran's statements and testimony that he 
was present or in proximity when two car bombs exploded, or 
that his air base was under mortar attack once or twice a 
week, or that a friend from Maryland was killed in a base 
explosion, the occurrence of his claimed in-service stressors 
cannot be verified and service connection for PTSD cannot be 
established.  See 38 C.F.R. § 3.304(f), Doran, 6 Vet. App. at 
288-89.  The fact that the Veteran contends in a March 2003 
statement that he did not fail to appear for a VA examination 
for PTSD because his representative told him the VA doctor 
had cancelled the examination does not change this result as 
an examination is not warranted.  As noted above, a proper 
medical diagnosis of PTSD requires a link, established by 
medical evidence, between current symptoms and a verified in-
service stressor.  See §§ 3.304(f); 4.125(a).  As the Veteran 
does not have any verified in-service stressors, his claim 
for service connection for PTSD must be denied.

Conclusion

In connection with these claims, the Board also has 
considered the assertions the Veteran has advanced on appeal 
in multiple written statements and his Board testimony.  
However, the Veteran cannot establish a service connection 
claim on the basis of his assertions alone.  While the Board 
does not doubt the sincerity of the Veteran's belief that his 
current sinusitis began in service, and that GERD was 
aggravated during military service, and that his sleep apnea 
and PTSD are due to service, these claims turn on medical 
matters--the relationship between a current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of his claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for sinusitis, GERD, sleep apnea and PTSD must be denied.  In 
arriving at the decision to deny these claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against these claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


